Case 0:19-cv-60621-BB Document 4 Entered on FLSD Docket 03/12/2019 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-60621-BLOOM/Valle


 MONIQUE BARNES,

         Plaintiff,
 v.

 DEPARTMENT CHILDREN FAMILIES
 and CHILDNET,

       Defendants.
 __________________________/

             ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS
                            AND DISMISSING CASE

         THIS CAUSE is before the Court upon Plaintiff’s Motion for Leave to proceed in forma

 pauperis, ECF No. [3] (the “Motion”). The Court has carefully considered the Motion, the record

 in this case, and is otherwise fully advised. For the reasons that follow, Plaintiff’s Motion is denied

 and this case is dismissed without prejudice.

 I. LEGAL STANDARD

         Plaintiff, a pro se non-prisoner litigant, has not paid the required filing fee and therefore

 the screening provisions of 28 U.S.C. § 1915(e) are applicable. Pursuant to that statute, courts are

 permitted to dismiss a suit “any time [] the court determines that . . . (B) the action or appeal (i) is

 frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

 monetary relief against a defendant who is immune from such relief.” Id. § 1915(e)(2). In order

 to state a claim, a pleading in a civil action must contain “a short and plain statement of the grounds

 for the court’s jurisdiction . . . [and] show[ ] that the pleader is entitled to relief.” Fed. R. Civ. P.


                                                    1
Case 0:19-cv-60621-BB Document 4 Entered on FLSD Docket 03/12/2019 Page 2 of 6
                                                              Case No. 19-cv-60621-BLOOM/Valle


 8(a)(1)-(2). While a complaint “does not need detailed factual allegations,” it must provide “more

 than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

 do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned,

 the-defendant-unlawfully-harmed-me accusation”).          Nor can a complaint rest on “‘naked

 assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

 550 U.S. at 557 (alteration in original)). “[A] complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

 550 U.S. at 570).

        Further, a “district court may act sua sponte to address the issue of subject matter

 jurisdiction at any time.” Herskowitz v. Reid, 187 F. App’x 911, 912–13 (11th Cir. 2006) (footnote

 call numbers and citations omitted). This is because federal courts are “‘empowered to hear only

 those cases within the judicial power of the United States as defined by Article III of the

 Constitution,’ and which have been entrusted to them by a jurisdictional grant authorized by

 Congress.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 409 (11th Cir. 1999) (quoting

 Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)). Accordingly, “once a federal court

 determines that it is without subject matter jurisdiction, the court is powerless to continue.” Id. at

 410.

 II. DISCUSSION

        Plaintiff Meshia Morant, proceeding on her own behalf, filed this action against the Florida

 Department of Children and Families and Childnet. While Plaintiff’s Complaint is difficult to

 decipher, Plaintiff appears to seek to regain her parental rights over two of her minor children.

 Attached to the Complaint is an order from a South Carolina state court custody proceeding

                                                   2
Case 0:19-cv-60621-BB Document 4 Entered on FLSD Docket 03/12/2019 Page 3 of 6
                                                              Case No. 19-cv-60621-BLOOM/Valle


 recommending granting custody of Plaintiff’s two minor children to Plaintiff’s mother. Plaintiff’s

 Complaint does not allege a basis for federal court jurisdiction.

        A. The Domestic Relations Exception and the Rooker-Feldman Doctrine Preclude
           Jurisdiction

        To the extent that Plaintiff seeks to have this Court intervene in the of South Carolina

 court’s custody determination of her minor children, this Court is precluded from exercising

 jurisdiction pursuant to what is known as the “domestic relations exception.” As the Supreme

 Court has emphasized, “the whole subject of the domestic relations of husband and wife, parent

 and child, belongs to the laws of the States and not to the laws of the United States.” Elk Grove

 Unified Sch. Dist. v. Newdow, 542 U.S. 1, 12 (2004) (alteration omitted), abrogated on other

 grounds, Lexmark Int'l, Inc. v. Static Control Components, Inc., 134 S. Ct. 1377, 1387 (2014); see

 also United States v. Windsor, 133 S. Ct. 2675, 2691 (2013) (“Federal courts will not hear divorce

 and custody cases even if they arise in diversity because of ‘the virtually exclusive primacy . . . of

 the States in the regulation of domestic relations.’” (quoting Ankenbrandt v. Richards, 504 U.S.

 689, 714 (1992))). “Even when a federal question is presented, federal courts decline to hear

 disputes which would deeply involve them in adjudicating domestic matters.” Thompson v.

 Thompson, 798 F.2d 1547, 1558 (9th Cir. 1986), aff'd, 484 U.S. 174 (1988); see also Guevara v.

 Padin, 2016 WL 7188783, at *3 (S.D. Fla. Nov. 9, 2016) (“Many courts willingly apply the

 domestic relations exception to federal questions and constitutional issues involving intra-family

 disputes and decline jurisdiction over federal questions which would deeply involve them in

 adjudicating domestic affairs. . . . This Court will not enmesh itself in a dispute involving

 enforcement of a judgment for child support or allegedly miscalculated child support payments.

 Accordingly, the Court shall abstain from exercising jurisdiction over the Plaintiff’s federal law


                                                   3
Case 0:19-cv-60621-BB Document 4 Entered on FLSD Docket 03/12/2019 Page 4 of 6
                                                               Case No. 19-cv-60621-BLOOM/Valle


 claims pursuant to the domestic relations exception.”) (quoting Ingram v. Hayes, 866 F.2d 368,

 371 (11th Cir. 1988) (internal quotation marks and citations omitted)).

         Based on Plaintiff’s Complaint, it appears that Plaintiff’s claims involve Plaintiff’s custody

 of her two minor children and would require the Court to review or interfere with the underlying

 state proceedings pertaining to the custody and care of the children—a matter traditionally within

 the domain of the state courts. See, e.g., Guevara, 2016 WL 7188783, at *3 (applying the domestic

 relations exception and declining jurisdiction over the plaintiff’s civil rights and due process claims

 under 42 U.S.C. § 1983 arising from a state court judgment for child support); Todd v. Bahrke,

 604 Fed. Appx. 558, 559 (9th Cir. 2015) (affirming district court's dismissal of a § 1983 case

 alleging federal and state law violations arising out of child custody proceedings in which the

 district court found that the domestic relations exception bolstered the determination that subject

 matter jurisdiction was inappropriate); Angelet v. Ruiz, 2016 WL 2977271, at *2 (E.D.N.Y. May

 20, 2016) (applying the domestic relations exception and finding lack of subject matter jurisdiction

 over a § 1983 action relating to child custody by a father against his ex-wife and various state court

 judges and officials); Bodda v. State of Idaho Child Protective Servs., 2016 WL 3647841 (D. Idaho

 July 1, 2016) (holding that the court lacked subject matter jurisdiction over claims involving

 parental rights where plaintiff had alleged the wrongful deprivation of custody of her child).

         In addition, Plaintiff’s claim must be dismissed under the Rooker-Feldman doctrine, which

 provides that no federal court, other than the United States Supreme Court, has the authority to

 review final judgments of state courts. Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001).

 “It is well-settled that a federal district court lacks jurisdiction to review, reverse, or invalidate a

 final state court decision.” Dale v. Moore, 121 F.3d 624, 626 (11th Cir. 1997) (citing District of

 Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983) and Rooker v. Fidelity Trust Co.,

                                                    4
Case 0:19-cv-60621-BB Document 4 Entered on FLSD Docket 03/12/2019 Page 5 of 6
                                                              Case No. 19-cv-60621-BLOOM/Valle


 263 U.S. 413, 416 (1923)). “[T]he authority to review final decisions from the highest court of

 the state is reserved to the Supreme Court of the United States.” Id. (citing Hollins v. Wessel, 819

 F.2d 1073, 1074 (11th Cir. 1987)). The Supreme Court, in turn, has explained that “the Rooker-

 Feldman doctrine . . . is confined to . . . cases brought by state-court losers complaining of injuries

 caused by state-court judgments rendered before the district court proceedings commenced and

 inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic

 Indus., 544 U.S. 280, 284, 293 (2005). Further, “[f]ederal district courts may not exercise

 jurisdiction to decide federal issues which are inextricably intertwined with a state court’s

 judgment.” Dale, 121 F.3d at 626

        Ultimately, a ruling on any claims asserted in the Complaint would require that this Court

 adjudicate a dispute involving custody of Plaintiff’s minor children and would be inextricably

 intertwined with the state court’s judgment over that dispute. Accordingly, this Court lacks

 jurisdiction to review such claims.

 III. CONCLUSION

        Based on the foregoing, it is ORDERED AND ADJUDGED as follows:

        1. Plaintiff’s Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

        2. Plaintiff’s Motion for Leave to Proceed in Forma Pauperis, ECF No. [3], is DENIED.

        3. The Clerk shall CLOSE the case.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 11, 2019.




                                                        ____________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

                                                   5
Case 0:19-cv-60621-BB Document 4 Entered on FLSD Docket 03/12/2019 Page 6 of 6
                                              Case No. 19-cv-60621-BLOOM/Valle




 Copies to:

 Counsel of Record

 Monique Barnes
 117 McRae Street
 Columbia, SC 29203




                                      6
